*5OPINION
BURGESS, Justice.
A jury convicted appellant of burglary of a habitation with intent to commit theft— habitual offender. Appellant pleaded not true to the enhancement paragraphs of the indictment, which allegations the trial court found “true” and assessed appellant’s punishment at sixty (60) years’ confinement in the Texas Department of Corrections. Appellant perfected this appeal urging in two points of error the trial court erred in finding “true” to the second enhancement count.
The indictment read, in pertinent part, as follows:
[P]rior to the commission of each of the aforesaid offenses by the said KENNETH SIMMONS, to-wit; on the 25th day of May, 1984, in the 208 District Court of Harris County, Texas, in Cause Number 351014 on the docket of said Court, the said KENNETH SIMMONS under the name of KENNETH EARL SIMMONS was duly and legally convicted in said last named Court of a felony, to-wit: Theft of a Truck....
Appellant urges in separate points of error the 208 District Court did not have jurisdiction over the offense charged and the record does not establish “Theft of a truck” is a felony offense. We affirm.
Appellant raised no objection to the indictment prior to the date of trial and thus waived any defect in the allegations of the indictment. TEX.CODE CRIM.PROC.ANN. art. 1.14(b) (Vernon Supp.1989). Even if no court had been alleged in the indictment, it would not be fundamentally defective. Teamer v. State, 557 S.W.2d 110 (Tex.Crim.App.1977). Appellant concedes the proof conforms to the indictment. The description of the court was sufficient notice to the accused. Babbs v. State, 739 S.W.2d 646 (Tex.App.—Houston [14th Dist.] 1987, no pet.); Brown v. State, 636 S.W.2d 867 (Tex.App.—Fort Worth 1982, no pet.).
Appellant argues the evidence introduced at trial does not show appellant was convicted in a court that had jurisdiction to hear the case because the “pen pack” includes a document purporting to be from the minutes of the “208” District Court and signed by the “Judge, 208 District Court of Harris County, Texas” and as such does not establish appellant’s prior conviction to be an official act of the 208th District Court with jurisdiction in Harris County, Texas. Appellant offered no evidence at trial to dispute the prior conviction was obtained in a court with jurisdiction and concedes there is a 208th District Court with jurisdiction in Harris County, Texas. Appellant’s first point of error is overruled.
Appellant’s second point of error urges the record does not establish “Theft of a Truck” is a felony offense. The judgment admitted at trial purports on its face to be a conviction of a felony and assesses punishment at five years’ confinement in the Texas Department of Corrections. The state established a prima facie case for the prior conviction properly linked to appellant. See Preston v. State, 667 S.W.2d 331 (Tex.App.—Corpus Christi, 1984, no pet.).
The judgment in the prior conviction purports on its face to be a judgment of a district court. It states the offense is a felony theft and assesses punishment at five years’ confinement in the Texas Department of Corrections. Appellant did not object to the admission of the judgment at trial on the grounds raised by his points of error. Appellant introduced no evidence at trial to the effect the conviction was for other than a felony offense. A prior conviction alleged for enhancement purposes may be collaterally attacked only if it is void or tainted with a constitutional defect. Dunbar v. State, 761 S.W.2d 133 (Tex.App.—Fort Worth 1988, no pet.). Theft of a truck may be a felony offense and appellant has produced no evidence that this conviction was for other than a felony offense as stated in the judgment. Appellant’s second point of error is overruled and the trial court’s judgment affirmed.
AFFIRMED.